DETAILED ACTION
This office action is a response to the remarks filed on April 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 5-10, filed April 22, 2022, with respect to the rejection of Claims 15, 18 and 20-23 have been fully considered and are persuasive.  The rejection of Claims 15, 18 and 20-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-15, 18 and 20-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on April 22, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Park et al. (US 2006/0092964), Triantafillis et al. (US 7,801,021), Sampath et al. (US 2014/0204730), Nahum et al. (US 9,203,689), Droms (“Dynamic Host Configuration Protocol”), Jones (US 8,279,759) and Busch et al. (US 8,400,910)

Prior art reference Park et al. (US 2006/0092964) disclose methods for dynamically generating a first communication tunnel and determining availability in which if the tunnel is not available a second tunnel may be established for routing data (Park Abstract; Figure 6).
Prior art references Triantafillis et al. (US 7,801,021) and Sampath et al. (US 2014/0204730) disclose various methods for determining availability of a tunnel through the use of an addresses resolution protocol (ARP), neighbor discovery request, Internet control message protocol packets, and keepalive messages in which when one of these messages fails it is determined that the tunnel endpoint is not available and a second tunnel between the network access point and a second tunnel endpoint may be provided to transmit data (Triantafillis Abstract; Figure 6, 7A-7B Column 5-6 and 8; Sampath Paragraph [0023-0024]).
Prior art reference Nahum is directed to a novel passive fingerprinting technique based on DHCP messages to determine the device type and operating system. DHCP implementations are shown to vary among device types and have an effect on DHCP lease durations. To improve network address utilization, without introducing any protocol changes, the present invention provides a new leasing strategy which takes into account device types. This strategy, compared to current approaches, improves the address utilization sixfold without considerably increasing DHCP overhead (Nahum Abstract; Column 1-4).
Prior art reference Jones is directed to protocol inter-worked ping mechanism. A system includes a first network device configured to communicate on a first communication layer, and a second network device configured to communicate on a second communication layer. The system further includes a router communicatively coupled to the first and second network devices through at least one network path. The at least one router includes a ping inter-working unit configured to support the transmission of a message between the first and second network devices through the at least one network path (Jones Abstract; Figure 1-3 and 5; Column 2 [Line 27-48]; Column 4 and 6).
Prior art reference Droms is directed to internet standards track protocol for the internet communicating, and requests discussions and suggestion for improvements specifically involving the Dynamic Hose Configuration Protocol (DHCP) which provides a framework for passing configuration information to hosts on a TCIPIP network (Droms Introduction Section 2 and 3).
Prior art reference Busch is directed to associated tunnels terminating on different packet switches and relaying packets via different tunnel combinations. Packet switch operating methods and packet switches forward a first packet to a first packet switch via an active primary tunnel terminating on the first packet switch. The primary tunnel is associated with an inactive backup tunnel terminating on a different second packet switch. The methods and packet switches also deactivate the primary tunnel, activate the backup tunnel, and forward a second packet to the second packet switch via the activated backup tunnel. Network operating methods relay a first packet to a first one of a plurality of destination packet switches via two or more different tunnels in a first combination. The methods and packets switches also deactivate one of the tunnels of the first combination without deactivating any other tunnel of the first combination and relay a second packet to a second one of the packet switches via two or more different tunnels in a second combination (Busch Abstract; Figure 8; Column 5 [Line 35-67]  and Column 9 [Line 9] – Column 10 [Line 25]).

Regarding Claims 1 and 8, the prior art of record disclose dynamically generating and establishing a tunnel and various ways of determining availability, reachability and providing a failover/backup/redundancy to ensure traffic is transmitted over an alternate path but do not teach “determining availability of the first tunnel endpoint based on whether a response is received to a transmission dynamically generating and traversing within the first communication tunnel; if the first tunnel endpoint is determined to be available, routing network traffic to the first tunnel endpoint; and if the first tunnel endpoint is determined to be unavailable, providing a second communication tunnel between the network access point and a second tunnel endpoint.”
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the cited prior art.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 15, the prior art of record disclose distribution of identifiers and  determining availability but fail to teach, alone or in any reasonable combination, as required by the independent claim, “ending, to a first network device, data comprising one or more identifiers; receiving, from the first network device, based on the data, a response associated with a response time, wherein the response comprises an identifier of the one or more identifiers; and determining, based on the identifier, and based on the response time satisfying a threshold, that the first network device is available, wherein the first network device is associated with the identifier.”
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the cited prior art.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414